Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 24 December 1787
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 24 December 1787

We are honored with Your Excellency’s most esteemed favor of 13 Inst. to our N.V.S. who is highly flattered to have served you by his particular Exertions in securing the regular payment of your current demands for the Legation of the U.S. Exclusive of our personal Respect for Your Excellency, which will always urge us to do all in our power to oblige you, We are so firmly persuaded of our Duty, and have so strong an inclination to guard the Interests and Credit of the United States from any disgrace or Reflexions we can avert, that we experienced great pleasure at our Success in this matter; Which would be considerably augmented were we able to announce at present, a similar Fate to your Application to the Commissioners of the Loans here, to pay the  ƒ51,000. that the United-States are engaged to reimburse the lr. proximo. To their Answer We refer you; Notwithstanding which, We trust Your Excellency may be quiet on the Subject, as we will strain every Nerve to have your Wishes gratified, having, to further them, already offered to bear our Half of the Advance that may be incurred by so doing. Thus we can flatter ourselves, Your Excellency will shortly be relieved from your Apprehensions of the Shock the Credit of the United-States would sustain, from a Want of punctuality in this Instance.
Your Excellency may depend upon the proper Steps being taken towards Messrs. Fizeaux, With whom We have already conversed on the Business. We are very respectfully Your Excellency’s Most obedient and very humble Servants,

Nic. & Jacob Van Staphorst

